Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                    Response to Amendment
Based on applicant’s amendment, filed on 12/28/2020, see page 2 through 12 of the remarks, also telephone interview on February 4, 2021, with respect to cancellation of claim 16, and amended claim 1, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112, first and rejection of 103(a) for claims 1-15 and 17, are hereby withdrawn.    
             The claims 1-15 and 17 now renumbered as 1-16 are allowed.  

                                              EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Ronald M. Kachmarik, Reg No. 35,512), on February 4, 2021, without traverse.

           The amended claim 1 as follows: 
          Cancel claim 16.


           Claim 1. (Currently Amended) A method for assessing the shape of an orthodontic aligner, said method comprising the following steps:
           a") more than 1 week after the start of the treatment with the aligner, acquisition of at least one image at least partially representing the aligner in a service position in which it is worn by a patient, called “analysis image”, the analysis image being a photograph, or an image extracted from a film;
           b") analysis of the analysis image by means of a deep learning device, trained by means of a learning base, so as to determine a value 
           for at least one tooth attribute of an “analysis tooth zone” representing, at least partially, a tooth on said analysis image, the tooth attribute relating to a separation between the tooth represented by the analysis tooth zone, and the aligner represented on the analysis image,
           in the step a"), a cellphone is used to acquire the analysis image.
           Claim 16. (Cancelled)


                                                 REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to a method for analyzing an image, called "analysis image", of a dental arch of a patient, a method in which the analysis image is submitted to a deep learning device,bl a neural network, in order to determine at least one value of a tooth attribute.
           Based on applicant’s amendment, with respect to claim 1, representative of claim 14, the closest prior art of record (Matov and Wen), Matov reference is directed to method and system for establishing an initial position of a tooth, determining a target position of the tooth in a treatment plan, calculating a movement vector associated with the tooth movement from the initial position to the target position, but neither Matov nor Wen teach or suggest, among other things, “more than 1 week after the start of the treatment with the aligner, acquisition of at least 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Matov and Wen) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667    
February 13, 2021